 



EXHIBIT 10.18

AMENDED AND RESTATED PARTICIPATION AGREEMENT

      This amended and restated Participation Agreement (this “Agreement”) is
made by and among Hollinger International Inc. (“Hollinger”), Hollinger Canadian
Newspapers, Limited Partnership (the “L.P.” and, together with Hollinger, the
“Seller”) and the Hollinger Participation Trust (the “Participant”) as of
November 30, 2001, (the “Agreement Date”) and contemplates the grant of a
participation interest to the Hollinger Participation Trust, for the benefit of
the Note Holders (as defined in the Trust Agreement), in CDN$756,743,400
principal amount of all of the outstanding fixed rate subordinated debentures
due November 15, 2010 (the “Subordinated Debentures”) issued by 3815668 Canada
Inc. (the “Borrower”) pursuant to a trust indenture dated November 15, 2000 (the
“Trust Indenture”) between the Borrower and The Bank of Nova Scotia Trust
Company of New York, as trustee, and held by Seller as of the date of this
Agreement. This Agreement amends and restates the Participation Agreement
entered into by and between Hollinger and the Participant as of August 17, 2001
(the “Original Agreement”) whereby Hollinger granted a participation interest
(the “First Participation”) to the Trust, for the benefit of the Note Holders,
in CDN$539,980,000 principal amount of the Subordinated Debentures (the “First
Subordinated Debentures”) issued by the Borrower under the Trust Indenture, and
held by Hollinger as of August 17, 2001.

1.     Definitions

      1.1     In this Agreement:



  “Affiliate” means “affiliate” as defined in either (a) Bankruptcy Code
§ 101(2) or (b) Rule 144 of the Securities Act.     “Bankruptcy Code” means the
Bankruptcy Reform Act of 1978, 11 U.S.C. §§ 101 et seq., as amended.    
“Benefit Plan” means an “employee benefit plan” subject to Title I of ERISA, a
“plan” subject to Section 4975 of the Code or any Entity whose assets include
the assets of any such employee benefit plan or plan.     “Business Day” means
any day that is not (a) a Saturday, (b) a Sunday or (c) any other day on which
commercial banks are authorized or required by law to be closed in the State of
Delaware, City of New York or Toronto, Canada.     “CDN$” or “Cdn. Dollars”
means the lawful currency of Canada.     “Code” means the Internal Revenue Code
of 1986, as amended, and the rules and regulations promulgated under it.    
“Collateral” means any property, whether real or personal, tangible or
intangible, of whatever kind and wherever located, whether now owned or
hereafter acquired or

1



--------------------------------------------------------------------------------



 





  created, in or over which an Encumbrance has been, or is purported to have
been, granted to or for the benefit of the Holders.     “Credit Documents” means
the Trust Indenture, the Subordinated Debentures and all guarantees, security
agreements, mortgages, deeds of trust, letters of credit, reimbursement
agreements, waivers and amendments and all other documents and agreements
executed and delivered in connection therewith.     “Distribution” means any
payment or other distribution of cash (including interest), notes, securities
(including PIK Debentures and Non-Voting Shares), or other property (including
Collateral) or proceeds (whether received by set-off or otherwise) under or in
respect of the Seller’s Interest.     “Effective Date” means August 24, 2001 in
respect of the First Participation and First Subordinated Debentures and the
date on which Seller receives the Purchase Price in respect of the Second
Participation and Second Subordinated Debentures.     “Elevation” has the
meaning set forth in Section 27 of this Agreement.     “Elevation Date” means
May 15, 2003.     “Encumbrance” means any: (a) mortgage, pledge, lien, security
interest, charge, hypothecation, or other encumbrance, security agreement,
security arrangement or adverse claim against title of any kind; (b) purchase or
option agreement or put arrangement; (c) subordination agreement or arrangement
other than as specified in the Credit Documents; or (d) agreement to create or
effect any of the foregoing.     “Entity” includes any individual, partnership,
corporation, limited liability company, joint venture, association, estate,
trust, business trust, and Governmental Authority.     “ERISA” means the
Employee Retirement Income Security Act of 1974, as amended, and the rules and
regulations promulgated under it.     “First Trade Date” means August 17, 2001.
    “Governmental Authority” means any federal, provincial, state, or other
governmental department, agency, institution, authority, regulatory body, court
or tribunal, foreign or domestic, and includes arbitration bodies, whether
governmental, private or otherwise.     “Guaranty” means a guaranty of any of
Borrower’s obligations under the Credit Documents, including Borrower’s
obligations in connection with the Subordinated Debentures.     “Holder” means a
registered holder of Subordinated Debentures issued pursuant to the Trust
Indenture and its successors, transferees and assigns.

2



--------------------------------------------------------------------------------



 





  “Impairment” means any claim, counterclaim, setoff, defense, action, demand,
litigation (including administrative proceedings or derivative actions),
Encumbrance, right (including expungement, avoidance, reduction, contractual or
equitable subordination, or otherwise) or defect, other than those created
pursuant to the Credit Documents, the effect of which is, or would be,
materially and adversely to affect the Seller’s Interest, in whole or in part.  
  “Obligor” means any Entity other than the Borrower and Seller and its
Affiliates that is obligated under the Credit Documents.     “Operative
Documents” means this Agreement, the Purchase Agreement and the Trust Agreement
and any other document executed or delivered pursuant to this Agreement or the
Trust Agreement.     “Participated Principal Amount” means initially
CDN$756,743,400 outstanding principal amount of the Subordinated Debentures. The
Participated Principal Amount is subject to adjustment pursuant to Section 4.5.
    “Participation” means, collectively, the First Participation and Second
Participation.     “Party” means Hollinger, the L.P. or Participant, as
applicable.     “Pre-Closing Date Accruals” means any Distribution under the
Credit Documents in respect of the First Subordinated Debentures or the Second
Subordinated Debentures, if any, that accrue during the period before (but
excluding) the respective Effective Date.     “Purchase Agreement” means the
agreement entered into between the Trust, the Purchaser (as defined in the
Purchase Agreement) and Seller dated as of the date hereof pursuant to which the
Purchaser will initially purchase the Notes (as defined in the Purchase
Agreement).     “Purchase Price” means the purchase price paid for the Second
Participation under Section 2 hereof which shall be equal to the amount paid for
the Notes as set forth in Section 3 of the Purchase Agreement.    
“Regulation S” means Regulation S adopted by the SEC under the Securities Act.  
  “Retained Interest” means the right of Seller to retain payments or other
property (including Collateral) paid or delivered in respect of the Pre-Closing
Date Accruals, provided that such payment or distribution by Borrower is made
(A) on or before the due date thereof or the expiration of any applicable grace
period, each as specified in the Credit Documents as in effect on the Effective
Date (or, if no such grace period exists, the expiration of 30 days from such
due date), and (B) before a default by Borrower in connection with other payment
obligations of Borrower under the Credit Documents;

3



--------------------------------------------------------------------------------



 





  otherwise such accrued amounts (if and when paid by Borrower) and any other
accrued amounts due thereafter shall be for the account of Participant, and
Seller shall not be entitled to any part thereof. The Retained Interest shall
not include any PIK Debentures or Non-Voting Shares issued under the Share
Payment Election of Section 2.25 of the Trust Indenture, which are paid, issued
or delivered on or after the Effective Date but will include PIK Debentures or
Non-Voting Shares received after the Effective Date to the extent they are
delivered in respect of interest on the First Subordinated Debentures or Second
Subordinated Debentures accrued from August 1, 2001 until the Effective Date of
the First Subordinated Debentures.     “Retained Interest Distribution” means a
cash distribution payable or deliverable to Seller in respect of a Retained
Interest.     “Retained Obligations” means all obligations and liabilities of
Seller relating to the Seller’s Interest that (a) result from facts, events or
circumstances arising or occurring prior to the Effective Date, (b) result from
Seller’s breach of its representations, warranties, covenants, or agreements
under this Agreement, the Credit Documents or the Transfer Agreements,
(c) result from Seller’s bad faith, gross negligence, willful misconduct or
(d) are attributable to Seller’s actions or obligations in any capacity other
than as a Holder of the Subordinated Debentures.     “Schedule 1” means the
schedule attached hereto titled “Schedule 1 to Participation Agreement.”    
“Schedule 2” means the schedule attached hereto titled “Schedule 2 to
Participation Agreement.”     “Schedule 3” means the schedule attached hereto
titled “Schedule 3 to Participation Agreement.”     “SEC” means the United
States Securities and Exchange Commission.     “Second Trade Date” has the
meaning given to it in Schedule 1.     “Securities Act” means the Securities Act
of 1933, 15 U.S.C. §§ 77a et seq., as amended, and the rules and regulations
promulgated under it.     “Seller’s Interest” means any and all of Seller’s
right, title, and interest in and to Seller’s right to receive any payments on
account of the Subordinated Debentures to the extent of the Participated
Principal Amount (as adjusted from time to time) including payments of principal
and interest due and payable from time to time thereon and, to the extent not
otherwise accounted for by an increase in the Participated Principal Amount
pursuant to Section 4.5 of this Agreement, all PIK Debentures and any Non-Voting
Shares issued thereon under the Share Payment Election of Section 2.25 of the
Trust Indenture which are issued or delivered on or after the Trade Date, and,
for greater certainty, including the following (excluding, however the Retained
Interest):

4



--------------------------------------------------------------------------------



 





  (a)  all other amounts payable to Seller under the Credit Documents, and all
obligations owed to Seller in connection with the Subordinated Debentures to the
extent of the Participated Principal Amount;     (b)  all Guarantees and all
Collateral and security of any kind for or in respect of the foregoing;     (c) 
all cash, securities, or other property, and all setoffs and recoupments,
received, applied, or effected by or for the account of Seller or any prior
Holder under the Subordinated Debentures to the extent of the Participated
Principal Amount (whether for principal, interest, fees, reimbursement
obligations, or otherwise) after the Trade Date, including all distributions
obtained by or through redemption, consummation of a plan of reorganization,
restructuring, liquidation, or otherwise of Borrower, any Obligor or the Credit
Documents, and all cash, securities, interest, dividends, and other property
that may be exchanged for, or distributed or collected with respect to, any of
the foregoing;     (d)  all amounts derived from any claims (including “claims”
as defined in Bankruptcy Code § 101(5) and “provable claims” as defined in
Section 2(1) of the Bankruptcy and Insolvency Act (Canada)), suits, causes of
action, and any other right of Seller or any Affiliate, whether known or
unknown, against Borrower, any Obligor or any of their respective Affiliates,
agents, representatives, contractors, advisors, or any other Entity that in any
way is based upon, arises out of or is related to any of the foregoing;     (e) 
the economic benefit of permanent repayments of principal and amendment,
consent, waiver and other similar non-ordinary course fees received by Seller
from and after the Trade Date to the extent of the Participated Principal
Amount; and



  (f)  all proceeds of the foregoing.



  Provided, however, to the extent that the principal amount of the Subordinated
Debentures in which Seller holds a legal and beneficial interest, and an
unencumbered right to all the Distributions in respect thereof, is reduced to an
amount that is less than the Participated Principal Amount, Seller shall make
cash payments to the Participant in Cdn. Dollars in amounts and at the times
necessary to ensure that the Participant receives interest, principal and other
payments in amounts, and at the times, that the Participant would have otherwise
been entitled if Seller held legal and beneficial interest in an amount of the
Subordinated Debentures, and an unencumbered right to all the Distributions in
respect thereof, equal to or greater than the Participated Principal Amount
(each such payment, if in respect of payments other than principal, is referred
to herein as an “Additional Set Off Cash Interest Payment” and, if in respect of
payments of principal, is referred to herein as an “Additional Set Off Cash
Principal Payment”). Any

5



--------------------------------------------------------------------------------



 





  Additional Set Off Cash Interest Payment shall be made in accordance with
Section 4 of this Agreement. Any Additional Set Off Cash Principal Payment shall
be made when due pursuant to the provisions of this Agreement and, for greater
clarity, upon Elevation, an Additional Set Off Cash Principal Payment shall be
made in an amount equal to the difference in the amount of the Participated
Principal Amount (as then adjusted) and the principal payments to be paid in
respect of the Subordinated Debentures constituting a part of the Seller’s
Interest.     “Taxes” means any present or future tax, duty, levy, impost,
assessment or other government charge (including penalties, interest and any
other liabilities related thereto) imposed or levied by or on behalf of a Taxing
Authority.     “Taxing Authority” means any government or any political
subdivision or territory or possession of any government or any authority or
agency therein or thereof having power to tax.     “Trade Date” means the First
Trade Date in respect of the First Participation and the First Subordinated
Debentures and the Second Trade Date in respect of the Second Participation and
the Second Subordinated Debentures.     “Transaction Documents” means the Credit
Documents, the Operative Documents and the Transfer Agreements.     “Transfer
Agreements” means the transfer agreements under which Seller acquired the rights
and obligations underlying Seller’s Interest, which transfer agreements are
identified on Schedule 2.     “Trust” has the meaning set forth in the
definition of “Trust Agreement.”     “Trust Agreement” means the amended and
restated trust agreement of the Hollinger Participation Trust, a Delaware
statutory business trust (the “Trust”), entered into on August 24, 2001 by and
between First Union Trust Company, National Association, a national banking
association (not in its individual capacity but solely as trustee hereunder and
including its successors, the “Trustee”) and Hollinger, as depositor, as
supplemented by the Supplemental Trust Agreement among the Trustee and the
Seller, as depositor to be entered into on the Effective Date.     “Trustee” has
the meaning set forth in the definition of “Trustee Agreement.”     “United
States” means the United States of America, its territories and possessions, any
state of the United States, and the District of Columbia.     “U.S. Exchange
Act” means the Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated under it.

6



--------------------------------------------------------------------------------



 





  “U.S. Person” means a U.S. person as that term is defined in Regulation S.

      1.2     Terms that are defined in other provisions of this Agreement have
the meanings given to them in those provisions.

      1.3     Terms defined in the Trust Indenture and not otherwise defined in
this Agreement shall have the same meaning in this Agreement as in the Trust
Indenture.

2.     Participation

      2.1     On the Effective Date of the First Participation, Hollinger sold
to Participant an undivided 100% participation interest in and to the Seller’s
Interest with respect to the First Subordinated Debentures. In no event shall
Participant be responsible for any of the Retained Obligations with respect to
the First Subordinated Debentures. For greater certainty, Hollinger agreed that
any adjustment upward or downward to the principal amount of the subordinated
debentures issued pursuant to the Trust Indenture under Sections 2.18 and 2.20
thereof shall not affect the Seller’s Interest or the Participated Principal
Amount. Hollinger acknowledged and agreed that (i) Participant shall be the sole
beneficial owner of the First Participation and (ii) neither the First
Participation nor any Distributions (other than PIK Debentures or Non-Voting
Shares delivered to Seller pursuant to Section 4.5 of this Agreement) shall
constitute part of Seller’s estate, but instead shall at all times be the sole
property of Participant.

      2.2     Subject to the terms and conditions of this Agreement, Seller
hereby agrees to sell to Participant, and Participant agrees to purchase from
Seller, at the Purchase Price, an undivided 100% participation interest in and
to the Seller’s Interest with respect to the Second Subordinated Debentures (the
“Second Participation”), provided that in no event shall Participant be
responsible for any of the Retained Obligations with respect to the Second
Subordinated Debentures. For greater certainty, Seller agrees that any
adjustment upward or downward to the principal amount of the subordinated
debentures issued pursuant to the Trust Indenture under Sections 2.18 and 2.20
thereof shall not affect the Seller’s Interest or the Participated Principal
Amount. Seller acknowledges and agrees that (i) Participant shall be the sole
beneficial owner of the Second Participation and (ii) neither the Second
Participation nor any Distributions (other than PIK Debentures or Non-Voting
Shares delivered to Seller pursuant to Section 4.5 of this Agreement) shall
constitute part of Seller’s estate, but instead shall at all times be the sole
property of Participant.

3.     Conditions Precedent

      3.1     Participant’s obligation to pay the Purchase Price to Seller and
to acquire the Second Participation shall be subject to the conditions that
(a) Seller’s representations and warranties in this Agreement shall have been
true and correct on the Agreement Date and the Effective Date, (b) Seller shall
have complied in all material respects with all covenants required by this
Agreement to be complied with by it on or before the Effective Date,
(c) Participant shall have received this Agreement duly executed on behalf of
Seller, and (d) Participant shall have received the written opinion of Torys
LLP, as United States and Canadian counsel to Seller, dated the

7



--------------------------------------------------------------------------------



 



Effective Date, to the effect set forth in Schedule 3 and in form and substance
reasonably satisfactory to Participant.

      3.2     Seller’s obligation to sell, transfer, assign, grant, and convey
the Second Participation to Participant on the Effective Date shall be subject
to the conditions that (a) Participant’s representations and warranties in this
Agreement shall have been true and correct on the Agreement Date and the
Effective Date, (b) Participant shall have complied in all material respects
with all covenants required by this Agreement to be complied with by it on or
before the Effective Date, (c) Seller shall have received this Agreement duly
executed by Participant and (d) Seller shall have received payment of the
Purchase Price from the Participant.

4.     Payments on Account of Participation

      4.1     Upon receipt by Seller of any cash Distribution, Seller shall hold
the same in trust in a segregated account for the sole benefit of Participant
and shall, without set-off, deduction or withholding of any kind, distribute
such cash in Cdn. Dollars within one (1) Business Day after receipt of
immediately available funds or after funds become available for distribution
after deposit of a check, draft or other instrument (such date being the
“Participant’s Due Date”). If Seller fails to make any such cash payment to
Participant on or prior to Participant’s Due Date, Seller shall thereafter pay
to Participant interest on the amount of such payment in Cdn. Dollars for the
period from and including the date of Seller’s receipt of such cash payment, to
but excluding the date on which such payment is made to Participant in full, at
a per annum rate of 12 1/8%. Prior to Elevation, if any amounts paid under this
Section 4.1 are paid to the Participant by Seller as a result of the Borrower
exercising its right under Section 3.01 of the Trust Indenture to redeem the
Subordinated Debentures, in whole or in part, and Seller receiving payments from
the Borrower pursuant to such redemption, the Participated Principal Amount
shall be decreased by the principal amount of Subordinated Debentures redeemed
that relate to such Participated Principal Amount immediately upon Participant
receiving a cash payment in Cdn. Dollars in respect of such redemption and in an
amount equal to the reduction of the Participated Principal Amount.

      4.2     Subject to Section 4.5 hereof, upon receipt by Seller of any
securities or other non-cash Distribution, Seller shall, upon receipt of any
such securities or other non-cash Distribution, hold the same in irrevocable
trust in a segregated account for the sole benefit of Participant and cooperate
with Participant and use commercially reasonable efforts, at Seller’s expense,
to cause to be transferred to Participant or its nominee(s) as soon as
practicable after the Elevation Date (without recourse to, or representation or
warranty by, Seller), the beneficial and record ownership of such securities or
other non-cash Distribution. Seller’s obligation under the immediately preceding
sentence is conditioned upon Participant, at Seller’s expense, executing all
agreements, instruments and documents and taking all other actions required to
effect such transfer. If Seller is prohibited by any law, rule, or order from
transferring any such securities or other non-cash Distribution to Participant
as contemplated in this Section 4.2, or at any time and during all periods
before such securities or other non-cash Distribution shall have been
transferred to Participant, Seller shall continue to hold such securities or
other non-cash Distribution in trust in a segregated account for the sole
benefit of Participant (until such transfer is not so prohibited) and shall,
subject to Section 6, exercise any rights in such securities solely in
accordance with the

8



--------------------------------------------------------------------------------



 



written directions of Participant. If Seller continues to hold such non-cash
Distribution in trust for Participant two (2) Business Days before the
termination of the Trust pursuant to Section 2.08 of the Trust Agreement, Seller
agrees to pay to Participant the fair market value of such non-cash Distribution
held in trust (as determined by a resolution of the board of directors of
Seller) plus any interest accrued thereon, if any, one (1) Business Day before
the termination of the Trust Agreement.

      4.3     If seller makes any payment to Participant pursuant to this
Section 4 (a “Prior Payment”) and Seller is required to return to any Entity all
or any portion of any Distribution in respect of which such Prior Payment was
made (the “Distributions Subject to Return”), Participant shall, upon the
written request of Seller, return to Seller such Distributions Subject to Return
plus any interest or penalties thereon that Seller is required to pay in respect
of such Distributions Subject to Return; provided, however, that Participant
shall not be required to pay any such interest or penalties to the extent that
such interest or penalties are attributable to Seller’s failure to notify
Participant of such repayment obligation in a timely manner. Distributions
Subject to Return shall not include any set-offs or indemnities owed by Seller
to the Borrower under the Trust Indenture or any of the other Transaction
Documents, including but not limited to those set-offs or indemnities described
in Section 2.20 of the Trust Indenture or Sections 10.1, 10.2, 10.3, 10.4 and
10.5 of the Transaction Agreement.

      4.4     Participant acknowledges that all Retained Interest Distributions
shall be for Seller’s account and that Seller shall not be required to
distribute to Participant any Retained Interest Distributions.

      4.5     Seller agrees that if the Issuer exercises its right pursuant to
either Section 2.24 of the Trust Indenture to make a PIK Payment Election or
Section 2.25 of the Trust Indenture to make a Share Payment Election in respect
of any Interest Obligation then, in lieu of Seller transferring to Participant
the PIK Debentures or Non-Voting Shares, as the case may be, delivered to Seller
in respect of the Seller’s Interest, the Participated Principal Amount shall be
increased as of the applicable Payment Date by the amount of the applicable
Interest Obligation(without giving effect to any reduction pursuant to the Share
Payment Election). As long as the Participation is outstanding, Seller shall
retain a legal and beneficial interest in the Trust Indenture and in a
sufficient amount of Subordinated Debentures as is necessary for Participant to
receive Subordinated Debentures at Elevation in amounts equal to or greater than
the Participated Principal Amount. Seller also agrees not to transfer or pledge
such amount of Subordinated Debentures described in the foregoing sentence so
long as the Participation is outstanding. To the extent that the Participated
Principal Amount is required to be increased pursuant to this Section 4.5 and
Seller does not hold a legal and beneficial interest in a sufficient amount of
Subordinated Debentures, and an unencumbered right to all the Distributions in
respect thereof, to fulfill its obligation to so increase the Participated
Principal Amount, the Participated Principal Amount shall not be increased and,
in lieu of such an increase, Seller shall pay to the Participant the amount of
the applicable Interest Obligation in Cdn. Dollars within one (1) Business Day
after receipt of the PIK Debentures or the Non-Voting Shares, as the case may
be. Any such cash payment shall be made in accordance with, and subject to, the
provisions of Section 4.1 and to other relevant provisions contained in this
Section 4.

9



--------------------------------------------------------------------------------



 



      4.6     Seller agrees to comply with its obligation to pay Participant the
Additional Set Off Cash Principal Payment and the Additional Set Off Cash
Interest Payment as described in the definition of “Seller’s Interest”.

5.     Delivery of Documents and Information; Confidentiality

      Seller shall furnish and convey to Participant all information and
documents received by Seller from time to time with respect to the Credit
Documents and the Seller’s Interest as soon as practicable after the same are
received by Seller, but in any event within two Business Days of such receipt;
provided, however, that Seller shall have no liability to Participant regarding
the validity or content of the information and documents furnished pursuant to
this Section 5. Seller shall be responsible for all expenses incurred by Seller
in connection with Seller’s performance of its obligations under this Section 5.

6.     Acts and Decision

      6.1     Seller agrees that it shall, subject to Section 6.3, act or
refrain from acting: (A) in respect of any request, act, decision or vote in
respect of the Seller’s Interest; or (B) in respect of any of the Seller’s
rights under the Credit Documents, including any request, act, decision, vote or
pursuit of any remedies under Article 6 (Defaults and Remedies) of the Trust
Indenture (each such request, act, decision or vote an “Act”) only as follows:
(1) if an Act may be exercised by Seller separately in respect of the
Participation, Seller shall take such Act in accordance with Participant’s
written directions; (2) if the Act may not be exercised separately in respect of
the Participation, but it may be exercised with respect to the Seller’s
Interest, then Seller shall take such Act in accordance with the written
directions of the majority of holders (the “Majority Participants”) of
participations in the Seller’s Interest (measured by the then outstanding
principal amount of the Subordinated Debentures) with respect to which such Act
is being taken that issue such written directions; (3) if the Act may not be
exercised separately in respect of the Seller’s Interest, but it may be
exercised in respect of all Subordinated Debentures issued under the Trust
Indenture that Seller and its Affiliates may own from time to time, then Seller
and its Affiliates shall take such Act in accordance with the written directions
of the majority of holders of participations in the Seller’s Interest and
participations in Subordinated Debentures not subject to the Seller’s Interest
(the “Majority Holders”) in respect of all such subordinated debentures
(measured by principal amount thereof) that issue such written directions; or
(4) if the Act may not be exercised separately in respect of all subordinated
debentures issued under the Trust Indenture that Seller and its Affiliates may
own from time to time, but it may be exercised in respect of all claims that
Seller and its Affiliates may have against the Borrower and/or any Obligor, then
Seller shall take such Act in accordance with the written directions of the
majority of holders of participations in the Seller’s Interest and
participations in Subordinated Debentures not subject to the Seller’s Interest
(the “Majority Claims Holders”) in respect of all such claims (measured by
amount of claims) that issue such written directions. Notwithstanding the
foregoing, Seller shall not take any action described in clauses (1) through (9)
of Section 8.02 of the Trust Indenture without the prior written consent of
Participant.

10



--------------------------------------------------------------------------------



 



      6.2     Seller shall as soon as practicable after its having actual notice
thereof, but in any event within two (2) Business Days of its receipt of such
actual notice, notify Participant in writing of any matter in respect of which
it may exercise any Act in respect of which Participant may vote under
Section 6.1.

      6.3     Any consent or other direction of Participant permitted under this
Agreement must be in writing and shall not be effective unless received by
Seller at least five (5) Business Days after Seller’s request for such consent
or direction is received by Participant; provided, however, that if Seller is
required to act within a shorter time period, it may require such consent or
other direction to be given in a shorter time period. Absent such timely written
consent or other direction (including the withholding of such consent), Seller
shall be entitled (but not required) to take action on behalf of Participant
with respect to such matters (an “Undirected Act”) without liability; provided,
however, that in taking such action, Seller shall act in good faith and subject
to the provisions of Section 7. Notwithstanding the foregoing, Seller shall not
be under any obligation to take any Act that it reasonably determines in good
faith would violate applicable law or would expose it to any liability for which
it is not provided reasonable indemnity.

7.     Standard of Care



        Seller may rely on legal counsel, independent public accountants and
other experts reasonably selected or reasonably accepted by Seller from time to
time in its own discretion and shall not be liable for any action taken or
omitted to be taken in good faith by Seller in accordance with the advice of
such counsel, accountants or experts; provided, however, that (i) Seller shall
comply in all cases with the terms and provisions of this Agreement and
(ii) Participant may have a claim against such counsel, accountants or experts
for actions taken by Seller in accordance with the advice thereof.

8.     Seller’s Representations and Warranties

      8.1     Seller represents and warrants to Participant (as of August 17,
2001, August 24, 2001, the Agreement Date and as of the Effective Date), and
agrees with Participant, that:



        (a) Each of Hollinger and the L.P. (i) is duly organized and validly
existing under the laws of its jurisdiction of organization or incorporation,
(ii) is in good standing under such laws and (iii) has full power and authority
to execute, deliver and perform its obligations under the Transaction Documents
to which it is or will become a party.           (b) Seller’s execution,
delivery, and performance of, and compliance with all of the provisions of each
of, the Purchase Agreement and the Transaction Documents to which Seller is a
party (i) has not resulted and will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
(A) Seller’s organizational documents, (B) any statute, law, writ, order, rule
or regulation of any Governmental Authority applicable to Seller, (C) any
judgement, injunction, decree or determination applicable to Seller or (D) any
contract, indenture, mortgage, loan agreement, note, lease or other instrument
by which Seller may be bound or to which any of the assets of Seller are
subject, including the Purchase Agreement, the Trust Indenture and Section 2.08
thereof, the Transaction Agreement and Section

11



--------------------------------------------------------------------------------



 



        9.19 thereof, the Subordinated Debentures and any of the other
Transaction Documents, (ii), except in respect of a Participation upon the
Elevation thereof, (x) will not in any manner relieve CanWest Global
Communications Corp. of its guarantee of the Borrower’s obligations made under
the Fixed Rate Subordinated Debenture Guarantee dated as of November 15, 2000 or
otherwise change or diminish such guarantee or (y) cause a recalculation of the
Interest Rate of the Subordinated Debentures as set out in Section 2.06(d) of
the Trust Indenture, and (iii) will not result in Participant or (except to the
extent a Note Holder is an Excluded Holder and, in that case, except to the
extent of that Note Holder’s interest) Seller becoming an Excluded Holder under
Section 4.26 of the Trust Indenture.           (c) (i) The Transaction Documents
to which Seller is a party (A) have been duly and validly authorized, executed,
and delivered by Seller and (B) are the legal, valid, and binding obligations of
Seller, enforceable against Seller in accordance with their respective terms,
except that such enforceability against Seller may be limited by bankruptcy,
insolvency, or other similar laws of general applicability affecting the
enforcement of creditors’ rights generally and by the court’s discretion in
relation to equitable remedies; and

        (ii) no notice to, registration with, consent or approval of, or any
other action by, any relevant Governmental Authority or other Entity is or will
be required for Seller to execute, deliver, and perform its obligations under
the Purchase Agreement and the Transaction Documents to which it is or will
become a party.

          (d) Seller is the sole legal and beneficial owner of, and has good
title to, the Seller’s Interest and to the Subordinated Debentures, free and
clear of any Encumbrance, except for, as of August 17, 2001 and August 24, 2001,
a pledge of the Subordinated Debentures as security for bank indebtedness which
pledge was released on the Effective Date concurrently with the transfer of the
First Participation to Participant. The Seller’s Interest is not subject to any
prior sale, transfer, assignment or participation by Seller or any agreement by
Seller to assign, convey, transfer or participate, in whole or in part.    
      (e) No proceedings are (i) pending against Seller or (ii) to the best of
Seller’s knowledge, threatened against Seller before any relevant Governmental
Authority that, in the aggregate, would materially and adversely affect (A) the
Seller’s Interest or (B) any action taken or to be taken by Seller under this
Agreement.           (f) Schedule 1 accurately states (i) the principal amount
of the Subordinated Debentures included in the Seller’s Interest outstanding as
of August 24, 2001 and as of the Effective Date, (ii) all Distribution of PIK
Debentures made or required to be made on or before August 24, 2001 and as of
the Effective Date under the Trust Indenture or any Credit Document,
(iii) repayments of principal and (iv) all interest payments or other transfers
received by Seller (by set-off or otherwise) or directed to others from or on
account of Borrower or any Obligor in respect of the Seller’s Interest. Seller
is entitled to receive Distributions free from any set-offs, deductions, or
withholding of any kind, including tax withholding.

12



--------------------------------------------------------------------------------



 





        (g) There is no funding obligation of any kind (whether fixed,
contingent, conditional, or otherwise) in respect of the Seller’s Interest
(including any obligation to make advances or to purchase participations in
letters of credit under any Credit Documents or any obligation relating to any
currency or interest rate swap, hedge, or similar arrangement) that Seller or
Participant is or shall be required to pay or otherwise perform that Seller has
not paid or otherwise performed in full.           (h) Neither Seller nor any of
its Affiliates has engaged or will engage in any acts or conduct or omissions
that will result in (i) the Seller’s Interest or any part thereof being
transferred or assigned (except as otherwise permitted under this Agreement) or
subject to any claim, counterclaim, setoff, defense, action, demand, litigation
(including administrative proceedings or derivative actions), Encumbrance, or
right (including expungement, avoidance, reduction, contractual or equitable
subordination, or otherwise) or (ii) Participant being subject to less favorable
treatment (including the timing of payments or distributions) than is received
by Holders generally.           (i) Seller has performed, and has complied with,
all obligations required to be performed or complied with by it under the Credit
Documents and is not in breach of any representation, warranty or any other
provision of the Credit Documents.           (j) Other than Credit Suisse First
Boston Corporation (who shall be paid by Seller), no broker, finder or other
Entity acting under Seller’s authority is entitled to any broker’s commission or
other fee in connection with the transactions contemplated by this Agreement for
which Participant could be responsible.           (k) Except as set forth in
Schedule 1, Seller (i) is not and has never been (A) an “insider” of Borrower or
any Obligor (as “insider” is defined in Bankruptcy Code § 101(31)), (B) a
“related person” of the Borrower or any Obligor (as defined in Section 4 of the
Bankruptcy and Insolvency Act (Canada)) or (C) an Affiliate of Borrower or any
Obligor, and (ii) is not, and has not been, a member of any official or
unofficial committee relating to Borrower or any Obligor.           (l) Seller
does not hold any funds or property of, or owe any amounts or property to, the
Borrower or any Obligor (provided that the principal amount of the subordinated
debentures issued pursuant to the Trust Indenture and not constituting a portion
of the Seller’s Interest may be adjusted pursuant to Sections 2.18 and 2.20 of
the Trust Indenture), and has not effected or received the benefit of any setoff
against the Borrower or any Obligor on account of the Seller’s Interest.    
      (m) Seller has not received any written notice that (i) any payment or
other transfer made to or for the account of Seller from or on account of
Borrower or any Obligor under the Seller’s Interest is or may be void or
voidable as an actual or constructive fraudulent transfer or as a preferential
transfer or (ii) the Seller’s Interest, or any portion of it, is void, voidable,
unenforceable or subject to any Impairment.

13



--------------------------------------------------------------------------------



 





        (n) Seller acknowledges that the consideration paid under this Agreement
for the purchase of the Participation may differ both in kind and amount from
any Distribution.           (o) Seller (i) is a sophisticated seller with
respect to the sale of the Participation and the retention of the Retained
Obligations, (ii) has adequate information concerning the business and financial
condition of Borrower or any Obligor to make an informed decision regarding the
sale of the Participation and the retention of the Retained Obligations and
(iii) has independently and without reliance upon Participant, and based on such
information as Seller has deemed appropriate, made its own analysis and decision
to enter into this Agreement, except that Seller has relied upon Participant’s
express representations, warranties, covenants and indemnities in this
Agreement. Seller acknowledges that Participant has not given Seller any
investment advice, credit information, or opinion on whether the sale of the
Participation or the retention of the Retained Obligations is prudent.          
(p) Seller acknowledges that (i) Participant currently may have, and later may
come into possession of, information with respect to the Seller’s Interest,
Borrower, any Obligor or any of their Affiliates that is not known to Seller and
that may be material to a decision to sell the Participation (“Seller Excluded
Information”), (ii) Seller has determined to sell the Participation
notwithstanding its lack of knowledge of the Seller Excluded Information and
(iii) Participant shall have no liability to Seller, and Seller waives and
releases any claims that it might have against Participant or any Participant
Indemnitee (as hereinafter defined), whether under applicable securities laws or
otherwise, with respect to the nondisclosure of the Seller Excluded Information
in connection with the transaction contemplated hereby; provided, however, that
the Seller Excluded Information shall not and does not affect the truth or
accuracy of Participant’s representations or warranties in this Agreement.    
      (q) Seller is an “accredited investor” as defined in Rule 501 under the
Securities Act. Seller has not made any offers to sell, or solicitations of
offers to buy, any portion of the Participation in violation of any applicable
securities laws.           (r) Either (a) no interest in the Participation is
being sold by or on behalf of one or more Benefit Plans, or (b) the transaction
exemption set forth in one or more prohibited transaction class exemptions
(“PTEs”) issued by the U.S. Department of Labor, such as PTE 84-14 (a class
exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds), PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers) is applicable with respect
to the sale of the Participation.           (s) Seller has provided to
Participant true, correct and complete copies of the Credit Documents and the
Transfer Agreements. A true and complete list of such Credit Documents and
Transfer Agreements is set forth on Schedule 2.

14



--------------------------------------------------------------------------------



 





        (t) Other than as set forth on Schedule 1, Seller has not received (by
set-off or otherwise) or directed to others any payments or other transfers from
or on account of Borrower or any Obligor in respect of the Seller’s Interest.  
        (u) Seller has not given its consent to change, nor has it waived, any
term or provision of any Credit Document or the Transfer Agreements, including,
without limitation, with respect to the amount or time of any payment of
principal or the rate or time of any payment of interest.           (v) Seller
is not a party to any document, instrument or agreement (other than the Transfer
Agreements and the Credit Documents specified in Schedule 2) that could
materially and adversely affect the Participation, the Seller’s Interest or
Participant’s rights and remedies under this Agreement.           (w) Neither
Seller, its Affiliates or any Entity acting on its or their behalf has engaged
or will engage in any Directed Selling Efforts(within the meaning of
Regulation S) or has engaged or will engage in any form of “general
solicitation” or “general advertising” under the Securities Act with respect to
the Participation.           (x) The Participation satisfies the requirements
set forth in Rule 144A(d)(3) under the Securities Act.           (y) So long as
the Participation or any part thereof which has been sold in the United States
in reliance upon Rule 144A is outstanding and is a “restricted security” within
the meaning of Rule 144(a)(3) under the Securities Act, Seller shall either:



        (ii) furnish to the SEC all information required to be furnished in
accordance with Rule 12g3-2(b) under the U.S. Exchange Act;           (iii) file
reports and other information with the SEC under Section 13 or 15(d) of the
U.S. Exchange Act; or           (iv) furnish to any holder of the Participation
and any prospective purchaser of the Participation designated by such holder,
upon request of such holder, the information required to be delivered pursuant
to Rule 144A(d)(4) under the Securities Act (so long as such requirement is
necessary in order to permit holders of the Participation to effect resales
under Rule 144A).



        (z) Seller is not an open-end investment company, closed-end investment
company, unit investment trust or face-amount certificate company that is or is
required to be registered under Section 8 of the United States Investment
Company Act of 1940, as amended.           (aa) All payments made by Seller
under this Agreement to Participant will be made free and clear of and without
withholding or deduction for or on account of any present or future Taxes.

15



--------------------------------------------------------------------------------



 





        (bb) Seller agrees that, prior to the Elevation Date, it will not cause
the “Interest Rate” to be recalculated pursuant to Section 2.06(d) of the Trust
Indenture.

      8.2     For the purposes of this Article 8, references to Seller refer to
Hollinger and the L.P. severally and not jointly. Except as expressly stated in
this Agreement and the Trust Agreement, Seller makes no representations or
warranties, express of implied, with respect to the transactions contemplated
herein.

      8.3     Seller acknowledges that: (a) its sale of the Participation to
Participant is irrevocable; and (b) Seller shall have no recourse to the
Participation, except for (i) Participant’s breaches of its representations,
warranties, or covenants and (ii) Participant’s indemnities, in each case as
expressly stated in this Agreement.

9.     Participant’s Representations and Warranties

      9.1     Participant represents and warrants to Seller (as of August 17,
2001, August 24, 2001 and as of the Agreement Date and as of the Effective
Date), and agrees with Seller, that:



        (a) The Participant (i) is a duly organized and validly existing
statutory business trust under the laws of the State of Delaware, (ii) is in
good standing under such laws and (iii) has full power and authority to execute,
deliver and perform its obligations under the Offering Agreements (as defined in
the Purchase Agreement) to which it is or will become a party.           (b) The
Trust Agreement has been duly authorized; the Offered Notes (as defined in the
Purchase Agreement) have been duly authorized; and when the Offered Notes are
delivered and paid for pursuant to the Trust Agreement on the Closing Date, the
Trust Agreement will have been duly executed and delivered, such Offered Notes
will have been duly executed, authenticated, issued and delivered and will
conform to the description thereof contained in the Offering Document (as
defined in the Purchase Agreement) and the Trust Agreement, this Agreement and
such Offered Notes will constitute valid and legally binding obligations of the
Participant, enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.           (c) The execution, delivery and performance of the
Offering Agreements, and the issuance and sale of the Offered Notes and
compliance with the terms and provisions thereof will not result in a breach or
violation of any of the terms and provisions of, or constitute a default under,
any statute, any rule, regulation or order of any governmental agency or body or
any court, domestic or foreign, having jurisdiction over the Participant or any
subsidiary of the Participant or any of their properties, or any agreement or
instrument to which the Participant or any such subsidiary is a party or by
which the Participant or any such subsidiary is bound or to which any of the
properties of the Participant or any such subsidiary is subject, or the
certificate of trust or trust agreement of the Participant or any such
subsidiary, and the Participant has full power and authority to authorize, issue
and sell the Offered Notes.

16



--------------------------------------------------------------------------------



 





        (d) Either (a) no interest in the Participation is being acquired by or
on behalf of a person who is, or at any time while the Participation is held
thereby will be, one or more Benefit Plans or (b) the transaction exemption set
forth in one or more prohibited transaction class exemptions (“PTEs”) issued by
the U.S. Department of Labor, such as PTE 84-14 (a class exemption for certain
transactions determined by independent qualified professional asset managers),
PTE 95-60 (a class exemption for certain transactions involving insurance
company general accounts), PTE 90-1 (a class exemption for certain transactions
involving insurance company pooled separate accounts, PTE 91-38 (a class
exemption for certain transactions involving bank collective investment funds),
and PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers) is applicable with respect to the purchase and holding of the
Participation and the exercise of the Buyer’s rights thereunder.          
(e) Participant acknowledges that it has received copies of the Credit Documents
specified in Schedule 2.           (f) It acknowledges that the Participation
has not been and will not be registered under the Securities Act and may not be
offered or sold within the United States except pursuant to an exemption from
the registration requirements of the Securities Act. It has not offered or sold,
and will not offer or sell, its Participation or any part thereof within the
United States except pursuant to an exemption from the registration requirements
of the Securities Act.

      9.2     Except as expressly stated in this Agreement, Participant makes no
representations or warranties, express or implied, with respect to the
transactions contemplated herein.

      9.3     Subject to Section 9.1(f) hereof, Participant acknowledges that:
(a) Seller’s sale of the Participation to Participant is irrevocable; and
(b) Participant shall have no recourse to the Retained Interest of Seller except
for (i) Seller’s breaches of its representations, warranties or covenants and
(ii) Seller’s indemnities, in each case as expressly stated in this Agreement.

10.     Further Sale or Assignments

      10.1     Hollinger agrees that until after Elevation is complete, it or
one or more of its Affiliates shall retain legal and beneficial ownership of,
and not sell, assign or transfer in any way, its rights in at least
US$50,000,000 in principal amount of Subordinated Debentures outstanding on
August 24, 2001, and all Distributions in respect thereof (the “Retained
Debentures”). If immediately prior to Elevation any portion of the Retained
Debentures is held by an Affiliate of Seller and Seller does not hold legal and
beneficial ownership of an amount of the Subordinated Debentures (and all
Distributions in respect thereof) equivalent to the Participated Principal
Amount (this shortfall being referred to herein as the “PPA Shortfall”),
Hollinger covenants and agrees that it shall take all actions necessary to cause
such Affiliate to transfer prior to Elevation such Affiliate’s legal and
beneficial ownership of Subordinated Debentures (and all Distributions in
respect thereof) to Hollinger (or directly to Participant at Elevation in
accordance with Section 27 of this Agreement) in an amount equivalent to the PPA
Shortfall. This obligation to maintain the Retained Debentures is in addition
to, and does not supersede or supplant, either Hollinger’s or the

17



--------------------------------------------------------------------------------



 



L.P.’s obligation to retain an interest in the Trust Indenture and the
Subordinated Debentures to the extent of the Participated Principal Amount as
provided in Section 4.5 of this Agreement.

      10.2     Except as otherwise contemplated in the Purchase Agreement, on or
prior to the Elevation Date, Participant may sell, assign, convey or otherwise
transfer this Agreement, the Participation or any part thereof, provided that
this Agreement, the Participation or any interests therein may not be sold
without the prior written consent of Seller, which consent shall not be
unreasonably withheld or delayed. Nothing contained herein shall in any way
restrict the transfer of any Notes issued by the Trust or any interest therein.

11.     Indemnification

      11.1     Seller shall indemnify, defend and hold Participant, the Trustee
and the Trustee’s officers, directors, agents, partners, members, controlling
Entities and employees (collectively, “Participant Indemnitees”) harmless from
and against any liability, claim, cost, loss, judgment, damage or expense
(including reasonable attorneys’ fees and expenses) that Participant Indemnitees
incur or suffer as a result of, or arising out of, (a) the breach by Seller or
any prior Holder of the Subordinated Debentures included in the Seller’s
Interest of any of the representations, warranties, covenants or agreements made
by Seller in this Agreement, or (b) any obligation of Participant or Seller to
disgorge, in whole or in part, or otherwise reimburse (by setoff or otherwise)
Borrower, Trustee, or any other Entity for any payments, property (including
Collateral), setoffs or recoupments received, applied or effected by or for the
account of Seller under or in connection with the Seller’s Interest (which shall
for the purposes of this Section 11.1 include any reduction of the principal
amount of any Subordinated Debentures assigned to the Participant upon Elevation
except in accordance with Section 3.01 of the Trust Indenture) or otherwise
from, against or on account of Borrower or any Obligor not distributed by Seller
to Participant. Each party to this Agreement acknowledges and agrees that (1),
in addition to any other circumstances set forth above, the Participant
Indemnitees shall be entitled to indemnification under this Section 11.1 in the
event that this Agreement, the Trust Agreement or the Purchase Agreement, or any
of the actions taken or contemplated hereunder or thereunder, or any other
action of Seller (except those that Seller is requested to take pursuant to
Section 6 hereof) directly or indirectly entitles the Borrower to fail to make
payments with respect to the Subordinated Debentures that constitute a part of
the Seller’s Interest, which failure would constitute an extinguishment of the
Borrower’s obligations towards Seller under the Trust Indenture and the
Subordinated Debentures and (2) the measure of damages for which the Participant
Indemnitees shall be entitled to be indemnified in such an event shall be no
less than 100% of the Participated Principal Amount plus accrued and unpaid
interest so long as there was a reasonable probability that the Subordinated
Debentures would reach par value on or prior to their maturity. For the purposes
of this Section 11.1, references to Seller refer to Hollinger and the L.P.
severally and not jointly.

      11.2     Participant shall indemnify, defend, and hold Seller and its
officers, directors, agents, partners, members, controlling Entities and
employees (collectively, “Seller Indemnitees”) harmless from and against any
liability, claim, cost, loss, judgment, damage or expense (including reasonable
attorneys’ fees and expenses) that Seller Indemnitees incur or suffer as a
result of or arising out of (a) Participant’s breach of any of its
representations, warranties, covenants, or

18



--------------------------------------------------------------------------------



 



agreements in this Agreement or (b) Seller acting or refraining to act pursuant
to any direction of (i) Participant or (ii) the Majority Participants, the
Majority Holders, the Majority Claims Holders or with respect to an Undirected
Act; provided, however, that Participant’s share of the indemnity under
clause (b)(ii) shall be limited to a fraction, the numerator of which is (A) the
outstanding principal amount of the Seller’s Interest or (B) if Seller has
consented to transfers of the Participation (or a portion thereof) pursuant to
Section 10, the then outstanding principal amount of the claims beneficially
held by Participant in respect of which the action involved is taken by Seller,
and the denominator of which is the then aggregate outstanding principal amount
of all claims in respect of which the action involved is taken by Seller.

      11.3     If a third party commences any action or makes any demand against
either Party for which such Party (“Indemnified Party”) is entitled to
indemnification under this Agreement, such Indemnified Party will promptly
notify the other Party (“Indemnifying Party”) in writing of such action or
demand; provided, however, that if the Indemnified Party assumes the defense of
the action and fails to provide prompt notice to the Indemnifying Party, such
failure shall not limit in any way the Indemnifying Party’s obligation to
indemnify the Indemnified Party except to the extent that such failure
materially prejudices the Indemnifying Party’s ability to defend the action. The
Indemnifying Party may, at its own expense and without limiting its obligation
to indemnify the Indemnified Party, participate in the defense of such action
with counsel reasonably satisfactory to the Indemnified Party, or the
Indemnifying Party may, at its own expense and without limiting its obligation
to indemnify the Indemnified Party, assume the defense of such action with
counsel reasonably acceptable to the Indemnified Party. In any event, the Party
that has assumed the defense of such action shall provide the other Party with
copies of all notices, pleadings, and other papers filed or served in such
action. Neither Party shall make any settlement or adjustment without the other
Party’s prior written consent, which consent (a) in the case of the Indemnifying
Party will not be unreasonably withheld if the settlement or adjustment involves
only the payment of money damages by the Indemnifying Party and (b) in the case
of the Indemnified Party may be withheld for any reason if the settlement or
adjustment involves performance or admission by the Indemnified Party.

      11.4     Each indemnity in this Agreement is a continuing obligation,
separate and independent from the other obligations of the Parties and survives
termination of this Agreement, and it is not necessary for a Party to incur
expense or make payment before enforcing a right of indemnity conferred by this
Agreement.

12.     Payments Generally

      All payments by Participant to Seller or Seller to Participant shall be
made in Cdn. Dollars by wire transfer of immediately available funds to such
account that either Party specifies to the other from time to time, the initial
accounts of the Parties being specified on Schedule 1. Unless otherwise provided
for in this Agreement, neither Party may set-off against any amounts of the
other Party under this Agreement.

19



--------------------------------------------------------------------------------



 



13.     Notices

      All communications between the Parties or notices or other information
sent under this Agreement shall be in writing, hand delivered or sent by
overnight courier or telecopier, addressed to the relevant Party at its address
or facsimile number specified on Schedule 1 or at such other address or
facsimile number as such Party may request in writing. All such communications
and notices shall be effective upon receipt.

14.     Exercise of Rights

      14.1     No amendment of any provision of this Agreement shall be
effective unless it is in writing and signed by the Parties and no waiver of any
provision of this Agreement, nor consent to any departure by either Party from
it, shall be effective unless it is in writing and signed by the affected Party,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

      14.2     No failure on the part of a Party to exercise, and no delay in
exercising, any right under this Agreement shall operate as a waiver hereof by
such Party, nor shall any single or partial exercise of any right under this
Agreement preclude any other or further exercise thereof or the exercise of any
other right. The rights and remedies of each Party provided herein (a) are
cumulative and are in addition to, and are not exclusive of, any rights or
remedies provided by law (except as otherwise expressly set forth in this
Agreement) and (b) are not conditional or contingent on any attempt by such
Party to exercise any of its rights under any other related document against the
other Party or any other Entity.

15.     Survival; Successors and Assigns

      15.1     All representations, warranties, covenants, indemnities and other
provisions made by the Parties shall be considered to have been relied upon by
the Parties, shall be true and correct as of the Agreement Date and the
Effective Date, and shall survive the execution, delivery, and performance of
the Operative Documents.

      15.2     This Agreement, including the representations, warranties,
covenants and indemnities contained in this Agreement, shall inure to the
benefit of, be binding upon and be enforceable by and against the Parties and
their respective successors and permitted assigns. Seller may not sell, assign
or otherwise transfer any of its rights or obligations under this agreement, or,
except as specifically provided in this Agreement, any portion of the
Subordinated Debentures if after such sale, assignment or transfer Seller would
not retain sufficient Subordinated Debentures to comply fully with its
obligations under this Agreement or any Transaction Document without the prior
written consent of the Majority Participants.

16.     Further Assurances

      Each Party agrees (i) to execute and deliver, or to cause to be executed
and delivered, all such instruments and (ii) to take all such actions as the
other Party may reasonably

20



--------------------------------------------------------------------------------



 



request to effectuate the intent and purposes, and to carry out the terms, of
this Agreement, including the procurement of any third-party consents.

17.     Disclosure

      17.1     Each Party agrees that, without the prior consent of the other
Party, it shall not disclose the contents of this Agreement (including the
Purchase Price) to any Entity, except that any Party may make any such
disclosure (a) as required to implement or enforce this Agreement, (b) if
required to do so by any law, court, or regulation, (c) to any Governmental
Authority or self-regulatory Entity having or asserting jurisdiction over it,
(d) if its attorneys advise it that it has a legal obligation to do so or that
failure to do so may result in it incurring a liability to any other Entity,
(e) to its professional advisors and auditors or (f) as set forth in
Section 17.2.

      17.2     Participant may disclose the contents of this Agreement to any
proposed transferee, assignee, subparticipant or other Entity proposing to enter
into contractual relations with Participant in respect of the Participation or
any part of it. Notwithstanding the foregoing, the Purchase Price may not be
disclosed except to Note Holders.

18.     Parties’ Other Relationships

      Each Party and any of its Affiliates may engage in any kind of lawful
business or relationship with Borrower, any Obligor or any of their Affiliates
without liability to the other Party or any obligation to disclose such business
or relationship to the other Party.

19.     Entire Agreement; Conflict

      The Operative Documents constitute the entire agreement of the Parties
with respect to the respective subject matters thereof and supersede all
previous and contemporaneous negotiations, promises, covenants, agreements,
understandings and representations on such subjects, all of which have become
merged and finally integrated into the Operative Documents.

20.     Counterparts; Telecopies

      The Operative Documents may be executed by telecopy in multiple
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument. Transmission by telecopier of an
executed counterpart of any Operative Document shall be deemed to constitute due
and sufficient delivery of such counterpart. Each fully executed counterpart of
any Operative Document shall be deemed to be a duplicate original.

21.     Relationship Between Seller and Participant

      The relationship between Seller and Participant shall be that of seller
and buyer. This Agreement shall not be construed to create a partnership or
joint venture between the Parties.

21



--------------------------------------------------------------------------------



 



22.     Severability

      The illegality, invalidity, or unenforceability of any provision of this
Agreement under the law of any jurisdiction shall not affect its legality,
validity or enforceability under the law of any other jurisdiction nor the
legality, validity or enforceability of any other provision.

23.     Governing Law

      THIS AGREEMENT, THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT AND ANY CLAIM OR CONTROVERSY DIRECTLY OR INDIRECTLY BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY), INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, SHALL IN ALL RESPECTS BE GOVERNED BY AND
INTERPRETED, CONSTRUED AND DETERMINED IN ACCORDANCE WITH THE INTERNAL LAWS OF
THE STATE OF NEW YORK (WITHOUT REGARD TO ANY CONFLICTS OF LAW PROVISION THAT
WOULD REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION).

24.     Waiver of Trial by Jury

      THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT THAT THEY MAY HAVE TO TRIAL BY
JURY OF ANY CLAIM OR CAUSE OF ACTION, OR IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.

25.     Jurisdiction

      25.1     Each Party irrevocably and unconditionally submits to and accepts
the non-exclusive jurisdiction of the courts of the State of Delaware and the
United States District Court for the District of Delaware sitting in Wilmington,
Delaware (a “Delaware Court”) for any action, suit, or proceeding arising out of
or based upon this Agreement or any matter relating to it, and waives any
objection that it may have to the laying of venue in any such court or that such
court is an inconvenient forum or does not have personal jurisdiction over it.
The L.P. has appointed Hollinger International Inc., 712 Fifth Avenue, New York,
New York 10019, Attention: Vice President, Corporate Development, as its
authorized agent (the “Authorized Agent”) upon whom process may

22



--------------------------------------------------------------------------------



 



be served in any such action arising out of or based on this Agreement or the
transactions contemplated hereby which may be instituted in any Delaware Court
by any Party or by any person who controls such Party, expressly consents to the
non-exclusive jurisdiction of any such court in respect of any such action, and
waives any other requirements of or objections to personal jurisdiction with
respect thereto. Such appointment shall be irrevocable. The L.P. represents and
warrants that the Authorized Agent has agreed to act as such agent for service
of process and agrees to take any and all action, including the filing of any
and all documents and instruments, that may be necessary to continue such
appointment in full force and effect as aforesaid. Service of process upon the
Authorized Agent and written notice of such service to the L.P. shall be deemed,
in every respect, effective service of process upon the L.P. To the fullest
extent of the law, the Parties agree that any action brought in any Delaware
Court shall be brought in a court sitting in New Castle County, Delaware.

      25.2     The Parties irrevocably agree that, should either Party institute
any legal action or proceeding in any jurisdiction (whether for an injunction,
specific performance, damages or otherwise) in relation to this Agreement, no
immunity (to the extent that it may at any time exist, whether on the grounds of
sovereignty or otherwise) from such action or proceeding shall be claimed by it
or on its behalf, any such immunity being hereby irrevocably waived, and each
Party irrevocably agrees that it and its assets are, and shall be, subject to
such legal action or proceeding in respect of its obligations under this
Agreement.

26.     Subrogation

      To the extent that Participant enforces any claim for indemnification or
other claim or remedy against Seller under this Agreement and receives payment
or another remedy from Seller in respect of such claim or remedy, the Parties
agree that to the extent permitted by law, the Credit Documents and the Transfer
Agreements, without the need for further action on the part of either Party,
Seller shall be subrogated to the rights of Participant against any other
Entity, including any prior Holder, with respect to such claim or remedy to the
extent of such payment or other remedy.

27.     Elevation

      At any time after the Elevation Date, at the election of Participant, this
Agreement shall be deemed to be an agreement for the outright assignment to the
extent of the Participation of the Seller’s Interest from Seller to Participant
(an “Elevation”), and the terms and conditions hereof shall be construed
accordingly, modified mutatis mutandis and Seller shall use its best efforts to
cause Participant to become the Holder of the Subordinated Debentures to the
extent of its Participated Principal Amount. The parties hereto understand that
the Guarantee shall terminate with respect to any Subordinated Debentures so
Elevated under the terms of such Guarantee.

23



--------------------------------------------------------------------------------



 



28.     Termination

      This Agreement shall terminate upon the earlier of (i) when Participant
shall have become the Holder of the Subordinated Debentures to the extent of its
Participated Principal Amount, and (ii) Seller shall have received all
Distributions and shall have distributed the same to Participant.
Notwithstanding the foregoing, Sections 8, 9 and 11 of this Agreement shall
survive as long as the Trust Agreement is in effect. Notwithstanding the
foregoing, this Agreement shall terminate if the purchase, sale and delivery of
the Notes is not consummated in accordance with Section 3 of the Purchase
Agreement and the Original Agreement shall continue and remain in full force and
effect without being amended.

29.     Interpretation

      29.1     This Agreement includes the Schedules and any documents attached
as exhibits to this Agreement.

      29.2     The Schedules may supplement, change, or supersede other
provisions of this Agreement. If there is any inconsistency between the
provisions of the Schedules and the other provisions of this Agreement, the
Schedules will prevail.

      29.3     Terms used in the singular or the plural include the plural and
the singular, respectively; “includes” and “including” are not limiting; and
“or” is not exclusive.

      29.4     Any reference to a Party includes the Party’s successors and
permitted assigns.

      29.5     Unless otherwise indicated, any reference to:



        (a) this Agreement or any other agreement or document shall be construed
as a reference to this Agreement or, as the case may be, such other agreement or
document as the same may have been, or may at any time before the Effective Date
be, in effect as modified, amended, or supplemented as of the Effective Date;
and           (b) a statute, law, order, rule, or regulation shall be construed
as a reference to such statute, law, order, rule, or regulation as it may have
been, or may at any time before the Effective Date be, in effect as modified,
amended, or supplemented as of the Effective Date.

      29.6     Section, Schedule and other headings and captions are included
solely for convenience of reference and are not intended to affect the
interpretation of any provisions of this Agreement.

      29.7     This Agreement shall be deemed to have been jointly drafted and
no provision of it shall be interpreted or construed for or against any Party
because such Party purportedly prepared or requested such provision, any other
provision or this Agreement as a whole.

24



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the undersigned have caused this Agreement to be
executed and delivered as of the date first above stated.



  HOLLINGER INTERNATIONAL INC.         By:       

--------------------------------------------------------------------------------

    Name:     Title:     HOLLINGER CANADIAN NEWSPAPERS,     LIMITED PARTNERSHIP
    By its general partner, Hollinger Canadian Newspapers G.P. Inc.     By:     
 

--------------------------------------------------------------------------------

    Name:     Title:     HOLLINGER PARTICIPATION TRUST     By: First Union Trust
Company, National Association, as Trustee of the Hollinger Participation Trust  
  By:       

--------------------------------------------------------------------------------

    Name:     Title:



--------------------------------------------------------------------------------



 



SCHEDULES

Schedule 1

Schedule 2

Schedule 3



--------------------------------------------------------------------------------



 



SCHEDULE 1 TO PARTICIPATION AGREEMENT

Section 1 (Definitions)

“Second Trade Date” means November 30, 2001.

Section 8 (Seller’s Representations and Warranties)

Section 8.1(f) and 8.1(t): The outstanding principal amount of the Subordinated
Debentures included in the Seller’s Interest is: CDN$539,980,000 as of
August 24, 2001 and CDN$756,743,400 as of December 7, 2001.

The Schedule below accurately states (i) all Distributions of PIK Debentures
made or required to be made on or before the Effective Date under the Trust
Indenture or any Credit Document, (ii) all repayments of principal and (iii) all
interest payments or other transfers received by Seller (by set-off or
otherwise) or directed to others from or on account of Borrower or any Obligor
in respect of the Seller’s Interest.

          Payment/Reduction Date Amount Description

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

January 31, 2001
  $18,381,342   PIK Debentures as interest
July 31, 2001
  $27,718,479   PIK Debentures as interest

Section 8.1(k) (Affiliate status; committee membership):

1.     Hollinger holds, directly and indirectly through affiliates,
2,700,000 Series 1 Preference Shares of CanWest which entitles it to cast
50.0001% of the total votes attributed to all shares of CanWest for purposes
only of voting for the election of two directors of CanWest and otherwise
entitles Hollinger to cast 19 votes per shares or approximately 5.8% of the
voting power of all shares of CanWest outstanding as of December 7, 2000.
Hollinger has entered into an agreement to convert all such shares and to sell
the underlying shares to a third party;

2.     At the most recent annual general meeting of CanWest shareholders held on
February 6, 2001 a Board of Directors comprised of eleven members was elected
including two individuals, Messrs. Conrad M. Black and F. David Radler,
designated by Hollinger (the “Hollinger Nominees”), as well as Mr. I.H. Asper
and three of his children; and

3.     No CanWest executive offices are held by the Hollinger Nominees nor are
they members of the Executive Committee of the CanWest Board of Directors nor do
they otherwise exercise any management authority over CanWest other than
pursuant to the terms of a management services agreement dated November 15, 2000
made between The Ravelston Corporation Limited





--------------------------------------------------------------------------------



 



and CanWest pursuant to which The Ravelston Corporation Limited provides certain
management services in respect of newspaper properties owned by CanWest.

Section 13 (Notices)

Participant’s Address for Notices and Delivery

Corporate Trust Administration

One Rodney Square, 1st Floor
920 King Street
Wilmington, DE 19801

     
Attention:
  Amy Martin
Telephone:
  302-888-1137
Facsimile:
  302-888-7544

Participant’s Wire Instructions:

     
Bank:
  First Union National Bank of Delaware
ABA No.:
  031100869

F/F/C First Union Trust Company, National Association
DDA# 5000000016439
Branch #3236
Attn: Corporate Trust Administration
Re: Hollinger Participation Trust
NCS # 65900033831

Seller’s Address for Notices and Delivery

Hollinger International Inc.

18th Floor
712 Fifth Avenue
New York, New York 10019
U.S.A.

     
Attention:
  Shannon Manning
Telephone:
  212-586-5666
Facsimile:
  212-586-0010

28



--------------------------------------------------------------------------------



 



With a copy to:

Peter Y. Atkinson

Executive Vice-President and General Counsel
Hollinger Inc.
10 Toronto Street
Toronto, Ontario M5C 2B7
Canada

Hollinger Canadian Newspapers, Limited Partnership

10 Toronto Street
Toronto, Ontario M5C 2B7
Canada

     
Attention:
  General Counsel
Telephone:
  416-363-8721
Facsimile:
  416-363-0445

Seller’s Wire Instructions:

     
Bank:
  Bank One
Bank Location:
  Chicago, Illinois
SWIFT:
  FNBCUS44
ASA No.:
  071000013
Account Name:
  Hollinger International Inc.
Account No.:
  55-57666

29



--------------------------------------------------------------------------------



 



SCHEDULE 2 TO PARTICIPATION AGREEMENT

1. List of Transfer Agreements provided to Participant:

      a. Transaction Agreement dated July 30, 2000 between Seller, Southam Inc.,
Hollinger Canadian Newspapers, Limited Partnership, HCN Publications Company and
CanWest Global Communications Corp. as amended by an agreement dated
November 15, 2000 among such parties;

      b. Securities Purchase Agreement dated November 15, 2000 between Seller
and Southam Inc.

2. List of Credit Documents provided to Participant:

      a. Indenture dated as of November 15, 2000 between 3815668 Canada Inc., as
Issuer, and The Bank of Nova Scotia Trust Company of New York, as Trustee;

      b. Fixed Rate Subordinated Debenture due November 15, 2010 No. 1 in the
principal amount of CDN$526,985,935 and No. 2 in the principal amount of
CDN$239,860,781;

      c. Fixed Rate Subordinated Debentures Guarantee dated as of November 15,
2000 made by CanWest Global Communications Corp. to and in favour of The Bank of
Nova Scotia Trust Company of New York, as trustee for the benefit of and on
behalf of the Initial Purchases (as defined in the Trust Indenture).

3. List of waivers, supplements, forbearances and amendments to the Trust
Indenture:

      None.



--------------------------------------------------------------------------------



 



SCHEDULE 3 TO PARTICIPATION AGREEMENT



--------------------------------------------------------------------------------



 



December 7, 2001

Credit Suisse First Boston Corporation

Eleven Madison Avenue
New York, New York 10010-3629
U.S.A.

Hollinger Participation Trust and

First Union Trust Company, National Association, as trustee

Dear Sirs/Mesdames:

1.     SCOPE OF OPINION

     Introduction

      1.1. We have acted as Ontario and New York counsel to Hollinger
International Inc. (“Hollinger International”) and Hollinger Canadian
Newspapers, Limited Partnership (“Hollinger L.P.”, and, together with Hollinger
International, “Hollinger”) in connection with the transaction contemplated by
the purchase agreement (the “Purchase Agreement”) dated November 30, 2001
between Hollinger and Hollinger Participation Trust (the “Trust”) and Credit
Suisse First Boston Corporation (the “Purchaser”) in respect of:



        1.1.1. the sale by Hollinger to the Trust of a participation interest in
12.125% Fixed Rate Subordinated Debentures due November 15, 2010 of 3815668
Canada Inc. pursuant to an amended and restated participation agreement (the
“Participation Agreement”) dated November 30, 2001; and           1.1.2. the
issue and sale by the Trust today of US$140,500,000 principal amount of its
12-1/8% Senior Notes due 2010 (the “Offered Notes”) at a purchase price of 83%
of the principal amount,

(collectively, the “Notes Transaction”).

      1.2. We also acted for Hollinger in connection with the transactions
contemplated by the CanWest Transaction Agreements (as defined below):



--------------------------------------------------------------------------------



 



      1.3     This opinion is given to you pursuant to section 6(b) of the
Purchase Agreement. Capitalized terms used but not defined in this opinion have
the respective meanings given to those terms in the Purchase Agreement, or, if
not defined in that agreement, the Participation Agreement.

     Examination of Documents

      1.4     We have participated in the preparation of and, where applicable,
have examined an executed copy of each of the following:



        1.4.1.     the Purchase Agreement;           1.4.2.     the
Participation Agreement;           1.4.3.     the Transaction Agreement dated
July 30, 2000 between Hollinger International, XSTM Holdings (2000) Inc.
(formerly called Southam Inc., “XSTM”), Hollinger L.P., HCN Publications Company
and CanWest Global Communications Corp. (“CanWest”), as amended by an agreement
dated November 15, 2000 among those parties (as amended, the “Transaction
Agreement”);           1.4.4.     the Securities Purchase Agreement dated
November 15, 2000 between Hollinger International and XSTM;          
1.4.5.     the Indenture dated as of November 15, 2000 between 3815668 Canada
Inc., as Issuer, and The Bank of Nova Scotia Trust Company of New York, as
Trustee, under which the Underlying Debentures were issued (the “Debenture Trust
Indenture”);           1.4.6.     the Fixed Rate Subordinated Debentures due
November 15, 2010 Nos. 1, 2, PIK 1, PIK 2, PIK 3 and PIK 4;          
1.4.7.     the Fixed Rate Subordinated Debentures Guarantee dated as of
November 15, 2000 made by CanWest to and in favour of The Bank of Nova Scotia
Trust Company of New York, as trustee for the benefit of and on behalf of the
Initial Purchasers (as defined in the Debenture Trust Indenture) (the
“Guarantee”);           1.4.8.     the amended and restated trust agreement of
the Trust dated August 24, 2001 (the “Amended Trust Agreement”) and the
supplemental trust agreement of the Trust dated December 7, 2001 (the Amended
Trust Agreement, as amended by the supplemental trust agreement, is referred to
as the “Trust Agreement”);           1.4.9.     the (final) Confidential
Offering Circular dated November 30, 2001 in respect of up to US$140,500,000 of
Offered Notes (the “Offering Circular”);           1.4.10.   a letter agreement
between Hollinger and CanWest dated August 23, 2001 (the “CanWest Letter
Agreement”); and

2



--------------------------------------------------------------------------------



 





        1.4.11.    a right of first refusal notice sent by Hollinger
International to CanWest dated October 1, 2001.

The agreements noted above in sections 1.4.1 through 1.4.8 inclusive are
collectively referred to as the “Agreements”. The agreements noted in
sections 1.4.3 through 1.4.7 inclusive are collectively referred to as the
“CanWest Transaction Agreements”. The agreements noted in sections 1.4.1, 1.4.2
and 1.4.8 are collectively referred to as the “Notes Transaction Agreements”.

      1.5.     We have also made those investigations and examined originals or
copies, certified or otherwise identified to our satisfaction, of those
certificates of public officials and of those other certificates, documents and
records as we considered necessary or relevant for purposes of the opinions
expressed below, including:



        1.5.1     the certificate of incorporation and by-laws of Hollinger
International;           1.5.2     the articles of incorporation and by-laws of
Hollinger Canadian Newspapers G.P. Inc. (“Hollinger G.P.”);          
1.5.3     declaration of limited partnership filed on behalf of Hollinger L.P.
on April 14, 1999 under the Limited Partnerships Act (Ontario);          
1.5.4     the limited partnership agreement of Hollinger L.P. dated as of
April 28, 1999 (the “Partnership Agreement”);           1.5.5     resolutions of
the board of directors of Hollinger International authorizing the transactions
contemplated by the CanWest Transaction Agreements and resolutions of the
executive committee of the board of directors of Hollinger International and of
the board of directors of Hollinger G.P. authorizing the transactions
contemplated by the Notes Transaction Agreements;           1.5.6     a
certificate of good standing issued by the Delaware Secretary of State in
respect of Hollinger International, a certificate of status issued in respect of
Hollinger G.P. and a limited partnerships report issued in respect of Hollinger
L.P.;           1.5.7     a certificate of a senior officer of Hollinger
International and Hollinger G.P. with respect to certain factual matters, a copy
of which has been delivered to the Purchaser;           1.5.8     the articles
of CanWest filed with Industry Canada;           1.5.9     the management proxy
circular of CanWest dated December 19, 2000;           1.5.10    the Annual
Report of CanWest for 2000; and           1.5.11    all material change reports
and interim financial reports filed by, or in respect of, CanWest with Ontario
Securities Commission since September 1, 2000 and made

3



--------------------------------------------------------------------------------



 



  available on the SEDAR web site as of the date of this opinion and all insider
reports filed in respect of CanWest with the Ontario Securities Commission since
September 1, 2000 and publicly available as of the date of this opinion.

     Assumptions

      1.6.     We have made the following assumptions:



        1.6.1. with respect to all documents examined by us, the genuineness of
all signatures, the legal capacity of individuals signing any documents, the
authenticity of all documents submitted to us as originals and the conformity to
authentic original documents of all documents submitted to us as certified,
conformed, telecopied or photocopied copies;           1.6.2. the certificates
of good standing and status referred to in section 1.5.6 continue to be accurate
as of the date of this opinion as if issued on that date;           1.6.3. each
of the parties to each of the Agreements (other than Hollinger) is existing
under the laws of its jurisdiction of incorporation or formation, has the
corporate or other power and capacity to enter into, and to perform its
obligations under, each Agreement to which it is a party and has duly
authorized, executed and delivered each Agreement to which it is a party; and  
        1.6.4. the Offered Notes have been and will be offered and sold in
accordance with the procedures, undertakings, agreements and representations set
out in the Purchase Agreement, the Offering Circular and the U.S. Purchaser’s
Letters contemplated therein.

     Laws Addressed

      1.7.     This opinion is limited to the laws of the Province of Ontario
and the federal laws of Canada applicable therein, the laws of the State of New
York, the federal laws of the United States of America and the General
Corporation Law of the State of Delaware, as applicable.

2.     OPINIONS

      Based upon and subject to the foregoing, and to the qualifications
expressed below, we are of the opinion that:

     Corporate Opinions

      2.1.     Hollinger International is a corporation validly existing and in
good standing under the laws of the State of Delaware. Hollinger G.P. is a
corporation validly existing under the laws of the Province of Ontario.

4



--------------------------------------------------------------------------------



 



      2.2.     Hollinger L.P. has been formed and is existing as a limited
partnership under the Limited Partnerships Act (Ontario).

      2.3.     Hollinger International has the corporate power and capacity to
carry on its business as presently conducted, to own its properties and assets,
and to execute, deliver and perform its obligations under the Agreements to
which it is a party. Hollinger G.P. has the corporate power and capacity to
carry on the business of Hollinger L.P. as presently conducted, to own its
properties and assets on behalf of Hollinger L.P. and to execute, deliver and
perform the obligations of Hollinger L.P. under the Agreements to which
Hollinger L.P. is a party.

      2.4.     Hollinger International has taken all necessary corporate action
to authorize the execution, delivery and performance by it of the Agreements to
which it is a party and has duly executed and delivered those Agreements.
Hollinger G.P. has taken all necessary corporate action, and Hollinger G.P. and
Hollinger L.P. limited partners have taken all necessary action in accordance
with the Partnership Agreement, to authorize the execution, delivery and
performance by Hollinger G.P. on behalf of Hollinger L.P. of the Agreements to
which Hollinger L.P. is a party, and Hollinger G.P. has duly executed and
delivered on behalf of Hollinger L.P. the Agreements to which Hollinger L.P. is
a party.

     Non-Contravention and No Breach Opinions

      2.5.     The execution, delivery and performance by each of Hollinger
International and Hollinger G.P. on behalf of Hollinger L.P. of the Agreements
to which it is a party and the issuance and sale of the Offered Notes and
compliance with the terms and provisions thereof did not or do not, as the case
may be, contravene, result in a breach or violation of any of the terms or
provisions of, or constitute a default under:



        2.5.1. the certificate of incorporation or by-laws of Hollinger
International, the articles of incorporation or by-laws of Hollinger G.P. or the
Partnership Agreement;           2.5.2. any statute, law, writ, order, rule or
regulation of any Governmental Authority to which Hollinger or its subsidiaries
is subject and which may affect the legality, validity or enforceability of the
Agreements;           2.5.3. to our knowledge, any judgment, injunction, decree
or determination applicable to Hollinger or its subsidiaries; or          
2.5.4. to our knowledge, any contract, agreement, mortgage, loan agreement,
note, lease or other instrument by which Hollinger or its subsidiaries is bound
or to which any of its assets are subject and which may affect the legality,
validity or enforceability of the Agreements.

5



--------------------------------------------------------------------------------



 



      2.6.     The execution, delivery and performance by each of Hollinger
International and Hollinger G.P. on behalf of Hollinger L.P. of the Notes
Transaction Agreements:



        2.6.1. do not contravene, result in a breach or violation of any of the
terms or provisions of, or constitute a default under the CanWest Transaction
Agreements including, without limitation, the Debenture Trust Indenture and
section 2.08 thereof and the Transaction Agreement and section 9.19 thereof or
the CanWest Letter Agreement;           2.6.2. except in respect of a
Participation Interest upon an Elevation, will not result in any loss or
diminishment of any rights or benefits under the Guarantee available to
Hollinger prior to Hollinger’s execution and delivery of the Notes Transaction
Agreements and the performance of its obligations under those agreements; and  
        2.6.3. do not, as of the date of this opinion letter, result in a
recalculation of the Interest Rate (as defined in the Debenture Trust Indenture)
pursuant to section 2.06(d) of the Debenture Trust Indenture.

     Regulatory Approval Opinions

      2.7. No authorization, consent, permit or approval of, or other action by,
or filing with or notice to, any governmental agency or authority, regulatory
body, court, tribunal or other similar entity having jurisdiction was required
in connection with the execution, delivery and performance by Hollinger of the
CanWest Transaction Agreements except as may have been made or obtained under
the Competition Act (Canada) in respect of the Transaction Agreement and any
consent required in connection with the assignment of a Contract (as defined in
the Transaction Agreement).

      2.8. No authorization, consent, permit or approval of, or other action by,
or filing with or notice to, any governmental agency or authority, regulatory
body, court, tribunal or other similar entity having jurisdiction is required in
connection with the execution, delivery and performance by each of Hollinger
International and Hollinger G.P. on behalf of Hollinger L.P. of the Notes
Transaction Agreements except for filings required to be made under applicable
United States federal and state securities laws on and after the date of this
opinion.

     Enforceability Opinion

      2.9. Each of the Agreements (other than the Trust Agreements) to which
either of Hollinger or the Trust is a party constitutes a legal, valid and
binding obligation of that party, enforceable against that party in accordance
with its terms.

     Securities Opinions

      2.10. Based in part upon the representations and warranties made in the
U.S. Purchaser’s Letters and by the Purchaser in the Purchase Agreement, no
registration of the Offered Notes under the United States Securities Act of
1933, as amended, is required in connection with the offer, sale and delivery of
the Offered Notes by the Trust to the Purchaser or the initial resales of the
Offered Notes by

6



--------------------------------------------------------------------------------



 



the Purchaser, all in accordance with the Notes Transaction Agreements, the
Offering Circular and the U.S. Purchaser’s Letters.

      2.11     No qualification of the Trust Agreement under the United States
Trust Indenture Act of 1939, as amended, is required.

      2.12     Each of the Trust and Hollinger is not, and after giving effect
to the offer and sale of the Offered Notes and the application of the proceeds
thereof as descried in the Offering Circular will not be, an “investment
company” as defined in the United States Investment Company Act of 1940, as
amended.

      2.13     Hollinger does not have any contractual right to exercise control
or direction over CanWest pursuant to the CanWest Transaction Agreements or, to
our knowledge, under any other agreement or arrangement, and, accordingly,
Hollinger is not an “affiliate” (as that term is defined in Rule 405 under the
United States Securities Act of 1933, as amended) of CanWest or any of its
subsidiaries, including 3815668 Canada Inc.

     Tax Opinion

      2.14     For the purpose of the United States Internal Revenue Code of
1986, as amended, the Trust is not, and will not be following the completion of
the Notes Transaction, taxable as a corporation.

     Pending Litigation Opinion

      2.15     We have not been retained to represent Hollinger or its
subsidiaries in respect of any:



        2.15.1. court, administrative, regulatory or similar proceeding (whether
civil, quasi-criminal or criminal),           2.15.2. arbitration or other
dispute settlement procedure, or           2.15.3. investigation or inquiry by
any governmental, administrative, regulatory or other similar body,

that, if determined adversely to Hollinger, would prohibit either of Hollinger
International or Hollinger G.P. on behalf of Hollinger L.P. from executing,
delivering or performing any of its obligations under the Agreements to which it
is a party.

     Submission to Jurisdiction

      2.16     In an action on a final and conclusive judgment in personam of
any federal or state court that is not impeachable as void or voidable under New
York or Delaware law, an Ontario court would give effect to the appointment by
Hollinger L.P. of Hollinger International as its agent to receive service of
process in the United States of America under the Notes Transaction Agreements
and to the provisions in the Notes Transaction Agreements whereby Hollinger L.P.
submits to the non-exclusive

7



--------------------------------------------------------------------------------



 



jurisdiction of the courts of Delaware, in the case of the Participation
Agreement and Trust Agreement, and the courts of New York, in the case of the
Purchase Agreement.

     Choice of Law

      2.17.     In the event that any Notes Transaction Agreement is sought to
be enforced in any action or proceeding in Ontario in accordance with the laws
applicable to the Notes Transaction Agreement as chosen by the parties, namely
the laws of the State of New York in the case of the Purchase Agreement and
Participation Agreement and the laws of the State of Delaware in the case of the
Trust Agreement (respectively, the “Governing Law Jurisdiction”):



        2.17.1. the courts of Ontario would recognize that choice of laws if
that choice is bona fide (in the sense that it was not made with a view to
avoiding the consequences of the laws of any other jurisdiction) and that choice
is not otherwise contrary to public policy, as that term is applied by an
Ontario court, and           2.17.2. if that choice of laws is valid, the courts
of Ontario would apply the laws of the applicable Governing Law Jurisdiction to
all issues that are to be determined by those laws under Ontario conflict of
laws rules in that action or proceeding upon appropriate evidence as to those
laws being adduced; however, in matters of procedure, the laws of the Province
of Ontario will be applied, and an Ontario court will not apply any laws of the
applicable Governing Law Jurisdiction which are contrary to Ontario public
policy.

In addition, an Ontario court has an inherent power to decline to hear an action
or proceeding if it is contrary to Ontario public policy for it to do so, or if
that court is not the proper forum to hear that action or proceeding, or if
concurrent proceedings are being brought elsewhere.

     Offering Circular Contents

      2.18.     We have participated in the preparation of the Offering Circular
and in conferences with officers and other representatives of Hollinger,
representatives of the Purchaser and United States counsel for the Purchaser, at
which the contents of the Offering Circular and related matters were discussed
and, although we have not independently verified or checked or undertaken to do
so, and are not passing upon and do not assume any responsibility for the
accuracy, completeness or fairness of the statements contained in the Offering
Circular except as set out in sections 2.19 and 2.20 and subject to the
qualifications in respect to those sections set out below, on the basis of the
foregoing, no facts have come to our attention that cause us to believe that the
Offering Circular, as of its date and as of the date of this opinion letter,
(i) does not accurately describe the Notes Transaction and (ii) contained or
contains an untrue statement of a material fact regarding the Notes Transaction
or omitted or omits to state a material fact regarding the Notes Transaction
required to be stated in the Offering Circular or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

8



--------------------------------------------------------------------------------



 



      2.19.     The descriptions in the Offering Circular of contracts and other
documents are accurate in all material respects.

      2.20.     The disclosure contained in the Offering Circular under the
heading “Certain Income Tax Considerations” is a fair summary in all material
respects of the applicable United States and Canadian federal income tax
consequences of an investment in the Offered Notes. The descriptions in the
Offering Circular of statutes (other than the disclosure contained under the
heading “Certain Income Tax Considerations”), is, to the extent it discusses
matters of law in the United States and Canada, a fair summary of that law in
all material respects.

3.     QUALIFICATIONS

               The foregoing opinions are subject to the following
qualifications:

      3.1.     The enforceability of each of the Agreements to which Hollinger
or the Trust is a party is subject to bankruptcy, insolvency, reorganization,
arrangement, winding-up, moratorium and other similar laws of general
application affecting the enforcement of creditors’ rights generally.

      3.2.     The enforceability of each of the Agreements to which Hollinger
or the Trust is a party is subject to general equitable principles, including
the fact that the availability of equitable remedies, such as injunctive relief
and specific performance, is in the discretion of a court.

      3.3.     The opinion on section 2.9 insofar as it relates to the
Transaction Agreement is subject to the provisions of the Bulk Sales Act
(Ontario) which state that if the terms of that Act have not been complied with,
an action or proceeding may be brought or taken by a creditor or by the trustee
in bankruptcy of a vendor to have the sale set aside or declared void, in which
event the purchaser may be personally liable to account to the creditors of the
vendor.

      3.4.     We express no opinion as to the enforceability of any provision
of any Agreement which states that amendments or waivers of or with respect to
that Agreement that are not in writing will not be effective.

      3.5.     Provisions contained in an Agreement which purport to sever from
that Agreement any provision which is prohibited or unenforceable under
applicable law without affecting the enforceability or validity of the remainder
of that Agreement may be enforced only in the discretion of a court.

      3.6.     We express no opinion as to the enforceability of any provision
of an Agreement which requires Hollinger or the Trust to pay, or to indemnify
another party for, the costs and expenses of that other party in connection with
judicial proceedings, since those provisions may derogate from a court’s
discretion to determine by whom and to what extent those costs should be paid.

      3.7.     The enforceability of the indemnity and contribution provisions
contained in the Purchase Agreement may be limited by applicable law or
principles of public policy.

9



--------------------------------------------------------------------------------



 



      3.8.     We express no opinion as to the enforceability of paragraph (2)
of the second sentence of section 11.1 of the Participation Agreement, which may
be characterized by a court as an unenforceable penalty and not as a genuine
pre-estimate of damage.

      3.9.     We have relied solely upon the certificate referred to in
section 1.5.7 with respect to the accuracy of the factual matters contained in
that certificate. We have not performed any independent check or verification of
those factual matters.

      3.10.     References in section 2.5.3, 2.5.4, 2.13 and 3.11.5 to “our
knowledge” refer solely to the current, actual knowledge of those of our lawyers
who had involvement in the offer and sale of the Offered Notes, the drafting and
negotiation of the Notes Transaction Agreements or the preparation of this
opinion, without independent investigations.

      3.11.     Our opinion in section 2.13 is based on our review of the
documents set out in sections 1.5.8 through 1.5.11, inclusive, and, in
particular, the following facts:



        3.11.1. CanWest Communications Corporation holds 76,785,976 Multiple
Voting Shares of CanWest which entitles it to exercise approximately 86.4% of
the voting power attached to all shares of CanWest outstanding as of December 7,
2000;           3.11.2. CanWest Communications Corporation is indirectly owned
and controlled by Mr. I.H. Asper and trusts for the benefit of members of his
family;           3.11.3. Hollinger International previously held, directly and
indirectly through affiliates, 2,700,000 Series 1 Preference Shares of CanWest
which entitled it to cast 50.0001% of the total votes attributed to all shares
of CanWest for purposes only of voting for the election of two directors of
CanWest and otherwise entitled Hollinger International to cast 19 votes per
share or approximately 5.8% of the voting power of all shares of CanWest
outstanding as of December 7, 2000, all of which have been converted into
Subordinate Voting Shares of CanWest which have been sold to a third party;    
      3.11.4. at the most recent annual general meeting of CanWest shareholders
held on February 6, 2001 a Board of Directors comprised of eleven members was
elected including two individuals, Lord Black and Mr. F. David Radler,
designated by Hollinger (the“Hollinger Nominees”), as well as Mr. I.H. Asper and
three of his children; and           3.11.5. no CanWest executive offices are
held by the Hollinger Nominees nor, to our knowledge, are they members of the
Executive Committee of the CanWest Board of Directors or do they otherwise
exercise any management authority over CanWest other than pursuant to the terms
of a management services agreement dated November 15, 2000 made between The
Ravelston Corporation Limited and CanWest pursuant to which The Ravelston
Corporation Limited provides certain management services in respect of newspaper
properties owned by CanWest.

10



--------------------------------------------------------------------------------



 



4.     RELIANCE

      4.1 The information set out in this opinion letter is as of the date of
this opinion letter, and you should infer no obligation on our part to advise
you of changes, material or otherwise, arising from matters subsequently brought
to our attention and you should infer no obligation on our part to provide you
with supplemental information as of a later date.

      4.2 This opinion may be relied upon only by the addresses for the purposes
of the transaction contemplated by this opinion. It may not be relied upon by
any other person or for any other purpose, nor may it be quoted in whole or in
part or otherwise referred to, without our prior written consent.



  Yours truly,

11



--------------------------------------------------------------------------------



 



           IN WITNESS WHEREOF, the undersigned have caused this Agreement to be
executed and delivered as of the date first above stated.



  HOLLINGER INTERNATIONAL INC.         By:  /s/ PETER Y. ATKINSON    

--------------------------------------------------------------------------------

    Name:     Title:     HOLLINGER CANADIAN NEWSPAPERS,     LIMITED PARTNERSHIP
    By its general partner, Hollinger Canadian Newspapers G.P. Inc.     By:  /s/
PETER Y. ATKINSON    

--------------------------------------------------------------------------------

    Name:     Title:     HOLLINGER PARTICIPATION TRUST     By: First Union Trust
Company, National Association, as Trustee of the Hollinger Participation Trust  
  By:       

--------------------------------------------------------------------------------

    Name:     Title:



--------------------------------------------------------------------------------



 



           IN WITNESS WHEREOF, the undersigned have caused this Agreement to be
executed and delivered as of the date first above stated.



  HOLLINGER INTERNATIONAL INC.         By:       

--------------------------------------------------------------------------------

    Name:     Title:     HOLLINGER CANADIAN NEWSPAPERS,     LIMITED PARTNERSHIP
    By its general partner, Hollinger Canadian Newspapers G.P. Inc.     By:     
 

--------------------------------------------------------------------------------

    Name:     Title:     HOLLINGER PARTICIPATION TRUST     By: First Union Trust
Company, National Association, as Trustee of the Hollinger Participation Trust  
  By:  /s/ EDWARD L. TRUITT, JR.    

--------------------------------------------------------------------------------

    Name: Edward L. Truitt, Jr.     Title:  Vice President